Order entered January 18, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-18-01412-CV

                  GJ PARTNERS, LTD., AND GENE JOYCE, Appellants

                                               V.

                          CIMA CONTRACTORS, LLC, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-03091-2018

                                           ORDER
       The reporter’s record in this case is overdue.       On December 14, 2018, appellants

responded to our late notice regarding the reporter’s record and provided the Court with proof

they had paid for the reporter’s record. Accordingly, we ORDER Antoinette Varela to file the

reporter’s record within TEN DAYS of the date of this letter.

       We DIRECT the Clerk to send copies of this order to:

       Honorable Ray Wheless
       Presiding Judge
       366th Judicial District Court

       Antionette Varela
       Official Court Reporter
       366th Judicial District Court
All parties




              /s/   ROBERT D. BURNS, III
                    CHIEF JUSTICE